DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0410025 to Arunmozhi et al (hereafter Arunmozhi) in view of US PGPub 2020/0380074 to Li et al (hereafter Li).

Referring to claim 1, Arunmozhi discloses a computer-implemented method comprising:
receiving a query requesting issues relevant to a user [requests for personalized feeds] (see [0182] and [0183]);
retrieving a plurality of issues responsive to the query [possible feed items] (see [0183] and [0184]);
first ranking the retrieved issues [feed items] using a first machine learning model [first pass ranker] to result in a first subset of the retrieved issues (see [0184] and Fig 3, steps 321 and 322 – First pass ranker scores a set of possible feed items. Based on the first pass ranker scores, first pass ranker selects a set of candidate feed items.);
second ranking the first subset of the retrieved issues [set of candidate feed items] using a second, different machine learning model [second pass ranker] to result in a second subset of the retrieved issues [set of final feed items], the second subset of the retrieved issues being a subset of the first subset of the retrieved issues (see [0185] and Fig 3, steps 323 and 324 – Second pass ranker scores the set of candidate feed items. Based on the second pass ranker scores, second pass ranker selects a set of final feed items.); and
providing data responsive to the query comprising at least a portion of the second subset of the retrieved issues (see [0185] and Fig 3, step 325 – Send set of final feed items to viewer’s device.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the process of Arunmozhi to the collected issues of Li.  One would have been motivated to do so since the particular type of data or content that the process is being applied to is merely nonfunctional descriptive data that does not impact the operation of the process.  Also, one would have been motivated to do so to quickly, reliably and accurately detect trending customer support issues (Li: see [0024]). 
Referring to claim 2, the combination of Arunmozhi and Li (hereafter Arunmozhi/Li) teaches the method of claim 1, wherein the first machine learning model comprises a logistic regression model (Arunmozhi: see Fig 2, items 206 and 212-218 and [0169]).
Referring to claim 3, Arunmozhi/Li teaches the method of claim 2, wherein the second machine learning model comprises a neural network model (Arunmozhi: see [0227]).
Referring to claim 5, Arunmozhi/Li teaches the method of claim 1, wherein the plurality of issues are retrieved using different retrieval modalities (Li: see [0045] – Filtering the text streams using one or more machine learning models.  Each model is considered to represent a modality.).
Referring to claim 16, Arunmozhi/Li teaches the method of claim 1, wherein the providing data comprises at least one of: causing the data to be displayed in a graphical user interface (Arunmozhi: see [0185] – The set of final feed items are then sent to the viewer’s device for presentation to the viewer there.), loading the data into memory, storing the data in physical persistence, or transmitting the data to a remote computing system.
Referring to claim 17, Arunmozhi discloses a system comprising: 
at least one data processor (see Fig 12 and [0325]); and 
memory storing instructions which, when executed by the at least one data processor (see Fig 12 and [0325]), result in operations comprising:
receiving a query requesting issues relevant to a user [requests for personalized feeds] (see [0182] and [0183]);
retrieving a plurality of issues responsive to the query [possible feed items] (see [0183] and [0184]);
first ranking the retrieved issues [feed items] using a first machine learning model [first pass ranker] to result in a first subset of the retrieved issues (see [0184] and Fig 3, steps 321 and 322 – First pass ranker scores a set of possible feed items. Based on the first pass ranker scores, first pass ranker selects a set of candidate feed items.);
second ranking the first subset of the retrieved issues [set of candidate feed items] using a second, different machine learning model [second pass ranker] to result in a second subset of the retrieved issues [set of final feed items], the second subset of the retrieved issues being a subset of the first subset of the retrieved issues (see [0185] and Fig 3, steps 323 and 324 – Second pass ranker scores the set of candidate feed items. Based on the second pass ranker scores, second pass ranker selects a set of final feed items.); and
providing data responsive to the query comprising at least a portion of the second subset of the retrieved issues (see [0185] and Fig 3, step 325 – Send set of final feed items to viewer’s device.).
While Arunmozhi teaches performing the process with feeds, Arunmozhi fails to explicitly mention performing the process with issues.  Li teaches the retrieval, filtering and ranking of issues (see [0029]; [0030]; Fig 11; and Fig 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the process of Arunmozhi to the collected issues of Li.  One would have been motivated to do so since the particular type of data or content that the process is being applied to is merely nonfunctional descriptive data that does not impact the operation of the process.  Also, one would have been motivated to do so to quickly, reliably and accurately detect trending customer support issues (Li: see [0024]). 
Referring to claim 18, Arunmozhi/Li teaches the system of claim 17 further comprising:
an in-memory database [data store 124] which receives the query and retrieves the plurality of issues [text streams] responsive to the query (Li: see [0041]).
Referring to claim 19, Arunmozhi discloses a non-transitory computer program product storing instructions which, when executed by at least one computing device (see [0325] and [0326]), results in operations comprising:
receiving a query requesting issues relevant to a user [requests for personalized feeds] (see [0182] and [0183]);
retrieving a plurality of issues responsive to the query [possible feed items] (see [0183] and [0184]);
first ranking the retrieved issues [feed items] using a first machine learning model [first pass ranker] to result in a first subset of the retrieved issues (see [0184] and Fig 3, steps 321 and 322 – First pass ranker scores a set of possible feed items. Based on the first pass ranker scores, first pass ranker selects a set of candidate feed items.);
second ranking the first subset of the retrieved issues [set of candidate feed items] using a second, different machine learning model [second pass ranker] to result in a second subset of the retrieved issues [set of final feed items], the second subset of the retrieved issues being a subset of the first subset of the retrieved issues (see [0185] and Fig 3, steps 323 and 324 – Second pass ranker scores the set of candidate feed items. Based on the second pass ranker scores, second pass ranker selects a set of final feed items.); and
providing data responsive to the query comprising at least a portion of the second subset of the retrieved issues (see [0185] and Fig 3, step 325 – Send set of final feed items to viewer’s device.).
While Arunmozhi teaches performing the process with feeds, Arunmozhi fails to explicitly mention performing the process with issues.  Li teaches the retrieval, filtering and ranking of issues (see [0029]; [0030]; Fig 11; and Fig 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the process of Arunmozhi to the collected issues of Li.  One would have been motivated to do so since the particular type of data or content that the process is being applied to is merely nonfunctional descriptive data that does not impact the operation of the process.  Also, one would have been motivated to do so to quickly, reliably and accurately detect trending customer support issues (Li: see [0024]). 
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0410025 to Arunmozhi et al (hereafter Arunmozhi) in view of US PGPub 2020/0380074 to Li et al (hereafter Li) as applied to claims 3 and 19 above, and further in view of US PGPub 2021/0064267 to Kleiner et al (hereafter Kleiner).
Referring to claim 4, Arunmozhi/Li fails to explicitly disclose the further limitation wherein the neural network model comprises a DeepFM model.  Kleiner teaches ranking search results using neural networks, including the further limitation wherein the neural network model comprises a DeepFM model (see [0087] and [0133]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the DeepFM model of Kleiner as the specific type of neural network of Arunmozhi/Li.  One would have been motivated to do so since Arunmozhi/Li can use many different types of models and this is merely a specific type and also in order to quickly, reliably and accurately detect trending customer support issues (Li: see [0024]).
Referring to claim 20, Arunmozhi/Li teaches where the first machine learning model comprises a logistic regression model (Arunmozhi: see Fig 2, items 206 and 212-218 and [0169]). Arunmozhi/Li fails to explicitly disclose the further limitation wherein the second machine learning model comprises a DeepFM model.  Kleiner teaches ranking search results using neural networks, including the further limitation wherein the second machine learning model comprises a DeepFM model (see [0087] and [0133]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the DeepFM model of Kleiner as the specific type of neural network of Arunmozhi/Li.  One would have been motivated to do so since Arunmozhi/Li can use many different types of models and this is merely a specific type and also in order to quickly, reliably and accurately detect trending customer support issues (Li: see [0024]).
Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0410025 to Arunmozhi et al (hereafter Arunmozhi) in view of US PGPub 2020/0380074 to Li et al (hereafter Li) as applied to claim 5 above, and further in view of US PGPub 2018/0246973 to Zhao et al (hereafter Zhao).
Referring to claim 6, Arunmozhi/Li fails to explicitly disclose the further limitations of predicting scores for the user against each issue using an alternating least squares algorithm; ranking the issues according to their scores; and filtering out scores below a pre-defined threshold.  Zhao teaches filtering feeds for users, including the further limitations of predicting scores for the user against each issue using an alternating least squares algorithm [ALS] (see [0153]); ranking the issues according to their scores (see [0366] and Fig 28, step 2808 – Rank each of the documents based on document score); and filtering out scores below a pre-defined threshold (see [0367] and Fig 28, step 2810 – Selecting subset based on rank).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the process of Zhao to predict scores for the content of Arunmozhi/Li.  One would have been motivated to do so in order to quickly, reliably and accurately detect trending customer support issues (Li: see [0024]). 
Referring to claim 7, the combination of Arunmozhi/Li and Zhao (hereafter Arunmozhi/Li/Zhao) teaches the method of claim 6 further comprising: filtering the retrieved plurality of issues based on collaborative filtering in relation to issues (Zhao: see [0086]; [0146]; [0326]; and [0349]).
Referring to claim 8, Arunmozhi/Li/Zhao teaches the method of claim 7, wherein the collaborative filtering in relation to issues uses an issues similarity matrix (Zhao: see [0146] and [0168]).
Referring to claim 9, Arunmozhi/Li/Zhao teaches the method of claim 8 further comprising: generating the issues similarity matrix by: identifying, based on issues data, a predefined number of top keywords associated with the user using a term frequency-inverse document frequency (Zhao: see [0168] and Fig 13 with associated text); and generating, based on issues data, a plurality of word vectors using a word embedding model (Zhao: see [0168] and Fig 13 with associated text); generating a plurality of issue vectors based on the identification of the predefined number of top keywords and the generated plurality of word vectors (Zhao: see [0168] and Fig 13 with associated text); calculating a similarity between each pair of issue vectors to result in the issues similarity matrix (Zhao: see [0168] and Fig 13 with associated text).
Referring to claim 10, Arunmozhi/Li/Zhao teaches the method of claim 6 further comprising: filtering the retrieved plurality of issues based on collaborative filtering in relation to users (Zhao: see [0086]; [0146]; [0326]; and [0349]).
Referring to claim 11, Arunmozhi/Li/Zhao teaches the method of claim 10, wherein the collaborative filtering in relation to users uses a users similarity matrix (Zhao: see [0146] and [0168]).
Referring to claim 12, Arunmozhi/Li/Zhao teaches the method of claim 11 further comprising: generating the users similarity matrix by: generating a plurality of 
Referring to claim 13, Arunmozhi/Li/Zhao teaches the method of claim 12, wherein each user profile vector is generated by concatenating a user keywords vector with a user basic vector (Zhao: see [0041]; [0042]; [0146]; and [0168]).
Referring to claim 14, Arunmozhi/Li/Zhao teaches the method of claim 13, wherein the user keywords vector 1s derived from a user actions log which comprises information comprising a user identification (ID), issue ID, a type of action associated with the issue, a timestamp for the action, and a duration of the action (Zhao: see [0041]-[0046]).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2020/0151577 to Ogawa et al
US Patent No 11,200,288 to Baker et al
US PGPub 2019/0287070 to Buchanan et al

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167